Hudgins, J.,
concurring.
The question presented is whether a purchaser of land at a trustee’s sale is liable to the Commonwealth or one of its subdivisions for unpaid taxes in the event the trustee fails to apply the proceeds of sale to the payment of taxes or other obligations secured in the deed of trust.
By the provisions of Code (Michie) sections 6268, 6269 and 6270, real estate sold in a chancery cause is upon certain conditions relieved of all liens for delinquent taxes. If the sum offered at a judicial sale is found by the chancellor to be a reasonable price therefor, and such sum is not sufficient to pay the costs of suit and the amount of delinquent taxes due thereon, the purchaser acquires the land free from the amount of unpaid delinquent taxes. If a special commissioner appointed by the court to sell real estate executes the required bond and the clerk’s certificate of that fact is appended to the advertisement of sale, the purchaser at the sale is relieved of the duty of seeing that the proceeds are properly applied to the discharge of liens proven in the cause. These provisions transfer tax liens from the land involved to its proceeds in the hands of the commissioner and subject to the control of the court.
*237In clause 12, chapter 324, Acts of 1926, page 591, quoted in the majority opinion, this same principle is extended to sale of real estate by a trustee named in a deed of trust. That is, the liens on the land for unpaid taxes and the liens created by the deed of trust are by the statute transferred, by sale, from the land itself to the proceeds of sale when such proceeds are duly paid to the trustee. The transfer is limited to two classes of liens only—(1) a lien for unpaid taxes, and (2) the liens created by the deed of trust itself.
For these reasons, I concur in the conclusion stated in the majority opinion.